817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory Lynn YANCEY, Kenneth Ashcraft and Ron Cardwell,Plaintiffs-Appellants,v.CARROLL COUNTY, KENTUCKY;  City of Carrollton, Kentucky;George "Ricky" Cayton;  Don Carter;  James B. Dunn;  LamanStark;  Ron Culver; John Booth, III;  Tim Ellis;  JamesHamilton;  Ron Harrison;  Dan Davidson;  Bob Noble;  JerryKeith; Ken Woods;  Dennis Sharon;  C.G. Perry;  W.Heightchew;  Phillip Marshall;  R.G.  Elliott;  David Judy;Captain Lusher;  John Ackman; Les Simpson;  Robert Stamper;and Ricky Jackson, Defendants-Appellees.
No. 87-5197.
United States Court of Appeals, Sixth Circuit.
May 11, 1987.

Before GUY and BOGGS, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
The plaintiffs appeal two orders granting summary judgment to nineteen of twenty-five defendants in this civil rights action.  The defendants now move to dismiss this appeal on grounds that there is no final decision for purposes of 28 U.S.C. Sec. 1291.  In response, the plaintiffs have filed a motion to rule in this Court.


2
On January 15, 1987 and January 28, 1987, the district court entered orders granting summary judgment to fewer than all defendants.  These orders did not include certification for appeal under Fed.  R. Civ. P. 54(b).


3
Rule 54(b) provides that when multiple parties are involved, the district court may direct entry of final judgment as to fewer than all parties only upon express determination that there is no just reason for delay and upon express direction for the entry of judgment.  Because the district court's orders herein do not include the requisite Rule 54(b) determinations, this Court lacks jurisdiction to consider the appeal.  William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir. 1978) (per curiam).  Therefore,


4
It is ORDERED that the motion to dismiss is granted.